             Case 3:16-cr-00440-WHA Document 139 Filed 01/22/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )                  No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )                  UNITED STATES’ MOTION IN LIMINE NO.
16                                   )                  FIVE RE PRESENTATION OF UNNOTICED
       v.                            )                  AFFIRMATIVE OR LEGAL DEFENSES TO
17                                   )                  THE JURY WHERE BURDEN IS ON DEFENSE
     YEVGENIY ALEXANDROVICH NIKULIN, )                  TO PROFFER FOUNDATION TO THE COURT.
18                                   )
          Defendant.                 )                  Trial: March 9, 2020
19                                   )                  Pretrial Conference: February 19, 2020
                                     )                  Time: 1:30 p.m.
20                                   )                  Courtroom No. 12

21

22                                            I. INTRODUCTION
23          Under the scheduling order entered in this case, the deadline for defense reciprocal disclosures
24 under Fed. R. Crim. P. 16(b) and for notices of defenses under Fed. R. 12.1 and 12.2 was January 15,

25 2020. ECF No. 121. On that date, defendant filed a witness list indicating one potential witness, a

26 proposed expert digital forensics examiner. ECF No. 134. Defendant also filed an exhibit list indicating

27 that he does not presently have any exhibits that he intends to introduce at trial. ECF No. 135.

28 Defendant has not noticed an affirmative defense of any kind. The government therefore moves

     U.S. MTN. IN LIMINE RE UNNOTICED DEFENSES
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 139 Filed 01/22/20 Page 2 of 2




 1 preemptively to exclude any eleventh-hour propounding of such a defense.

 2                                              III. ARGUMENT

 3          The initial burden of demonstrating an affirmative defense rests with the defense. See United

 4 States v. Sotelo-Murillo, 887 F.2d 176, 178 (9th Cir. 1989) (noting that defendant is only entitled to jury

 5 instruction on a legal defense to the charge against him “which has some foundation in the evidence”).

 6 In the government’s view, there is no evidence in this case that would support any affirmative defense,

 7 such as alleged duress, alibi, entrapment, or insanity. If the defendant disagrees, it is his burden to

 8 proffer some foundation for such a defense before it is presented at trial. The government has been

 9 asking for such notice since it began producing discovery, and the Court set a clear deadline for notice.
10 Given that the deadline has passed, and the defendant has proffered nothing, the government respectfully

11 requests that the Court enter an order precluding presentation of any unnoticed defense. Otherwise,

12 there is a risk that defense counsel will argue potential defenses that were never noticed and are not

13 reasonably anticipated to be supported by evidence, which would be improper and misleading to the

14 jury.

15          Relatedly, to the extent that defendant seeks to admit evidence at trial, which was not previously

16 produced, the government will ask that this Court exclude it. See United States v. Scholl, 166 F.3d 964,

17 972 (9th Cir. 1999) (upholding district court’s decision to exclude defense evidence due to defendant’s

18 strategic decision to withhold discovery until the last minute)

19                                             IV. CONCLUSION

20          The United States therefore moves in limine for an order excluding any unnoticed affirmative

21 defenses.

22 DATED: January 22, 2020                                Respectfully submitted,

23                                                        DAVID L. ANDERSON
                                                          United States Attorney
24

25                                                        /s/
                                                          MICHELLE J. KANE
26                                                        KATHERINE WAWRZYNIAK
                                                          Assistant United States Attorney
27

28

     U.S. MTN. IN LIMINE RE UNNOTICED DEFENSES
     CR 16-00440 WHA                     2
